Citation Nr: 0300762	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  01-06 255A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to monetary benefits for a child suffering 
from spina bifida.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
determination by the Buffalo, New York, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  
Subsequently, the case was transferred to the VARO in 
Denver, Colorado.


FINDINGS OF FACT

The veteran is not a "Vietnam veteran" within the meaning 
of the appropriate law and regulations.


CONCLUSION OF LAW

The payment of monetary benefits for a child suffering 
from spina bifida is not warranted.  38 U.S.C.A. §§ 1805, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.814 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

Although the record does not show the veteran was properly 
notified of the VCAA provisions, the Board finds that, in 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
determinative matter in this case involves a legal issue, 
the pertinent facts of which are not in dispute.  The 
veteran has had ample notice of the applicable law and 
regulations, including in the January 2001 statement of 
the case.  As such, there has been no prejudice to the 
veteran that would warrant a remand; and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board finds all necessary 
development has been conducted.  See Livesay v. Principi, 
15 Vet. App. 165,178 (2001) (noting that the VCAA is a 
reason to remand many claims, but it is not an excuse to 
remand all claims).

Applicable law and regulations provide that VA shall pay a 
monthly allowance, based upon the level of disability, to 
or for a person who VA has determined is an individual 
suffering from spina bifida whose biological mother or 
father is or was a Vietnam veteran.  38 U.S.C.A. 
§ 1805(a); 38 C.F.R. § 3.814(a).  The term "Vietnam 
veteran" means a person who performed active military, 
naval, or air service in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 
7, 1975, without regard to the characterization of the 
person's service, and includes service in other locations 
if the conditions of service involved duty or visitation 
in the Republic of Vietnam.  38 C.F.R. § 3.814(c).

In this case, the evidence does not show and the veteran 
does not allege that he actually served in the Republic of 
Vietnam.  He contends, however, that benefits are 
warranted based upon his exposure to chemical agents, 
including Agent Orange, during military police training at 
Fort Gordon, Georgia.  In support of his claim he has 
submitted credible medical evidence showing his daughter 
was born with spina bifida in August 1978, service records 
showing he was transferred from Fort Gordon in April 1971, 
and service department reports describing the use of 
herbicides at Fort Gordon from 1961 to 1971.

While the Board is sympathetic to the veteran's claim, the 
claim must be denied because of the absence of legal 
merit.  See Sabonis, 6 Vet. App. at 430 (Court held that 
when there is a lack of entitlement under the law or an 
absence of legal merit, the claim should be dismissed).  
Although the veteran and his accredited representative 
argue, in essence, that the term "Vietnam veteran" should 
be construed as allowing benefits for Vietnam era veterans 
exposed to certain herbicide agents during active service, 
the Board finds the statutory language and Congressional 
record in this instance are clear that only claims based 
upon the service of a veteran in the Republic of Vietnam 
are warranted.  See Pub. L. 104-204, Title IV, 
§ 421(b)(1), 110 Stat. 2925 (1996); Pub. L. 106-419, Title 
IV, § 401(C)(2), 110 Stat. 2925 (2000); see also Gardner 
v. Brown, 5 F.3d 1456, 1458 (Fed. Cir. 1993) (starting 
point in interpreting a statute is its language, for if 
the intent of Congress is clear, that is the end of the 
matter), aff'd, 513 U.S. 115 (1994).  


ORDER

Entitlement to monetary benefits for a child suffering 
from spina bifida is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

